                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Beverley D. Wilson, doing business as
                                    )
Wilson Pediatrics, Inc.,            )             C/A No. 3:17-1807-MBS
                                    )
                  Plaintiff,        )
                                    )
      vs.                           )
                                    )                 ORDER AND OPINION
B&B Properties,                     )
                                    )
                  Defendant.        )
____________________________________)

       Plaintiff Beverley D. Wilson, doing business as Wilson Pediatrics, Inc., filed a complaint and

motion for temporary restraining order against Defendant B&B Properties on July 10, 2017.

Plaintiff, proceeding pro se and in forma pauperis, alleged Defendant forcibly evicted her from

commercial property on June 30, 2017 after she became arrears on her lease payments. In

accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred to United

States Magistrate Judge Shiva V. Hodges for pretrial handling.

       The Magistrate Judge reviewed the complaint pursuant to the provisions of 28 U.S.C. § 1915.

The Magistrate Judge determined the court lacked subject matter jurisdiction over Plaintiff’s

complaint because Plaintiff failed to allege an amount in controversy in excess of $75,000.00. See

28 U.S.C. § 1332(a). Accordingly, the Magistrate Judge issued a Report and Recommendation

wherein she recommended that Plaintiff’s complaint be dismissed without prejudice and without

issuance and service of process.

       On August 4, 2017, Plaintiff filed an amended complaint, asserting causes of action for

negligence and intentional infliction of emotional distress. Plaintiff contended that Defendant’s

negligence in maintaining the premises required her to expend $120,000.00 to replace her computer
system, and her eviction has resulted in $1,222,500.00 in future lost income. Plaintiff further alleged

that Defendant violated her due process rights. By order filed August 23, 2017, the court determined

that it lacks diversity jurisdiction because Plaintiff could not show, to a legal certainty, that she could

recover the amount claimed. See Momin v. Maggiemoo’s Int’l, L.L.C., 205 F. Supp. 2d 506, 509

(D. Md. 2002). The court also determined that it lacked federal question jurisdiction because

Plaintiff could not show Defendant’s actions were “fairly attributable to the State” such that

Defendant could be held liable for a constitutional deprivation. See Lugar v. Edmondson Oil Co.,

457 U.S. 922, 937 (1982). Consequently, the court dismissed the amended complaint and denied

Plaintiff’s motions for a temporary restraining order and preliminary injunction as moot.

        Plaintiff filed a motion for reconsideration pursuant to Fed. R. Civ. P. 59(e) and for recusal

on September 1, 2017, as well as a second motion for recusal on September 14, 2017. The court

issued an order on July 18, 2018, denying Plaintiff’s motions, finding no grounds on which to

reconsider its conclusion that the court lacks subject matter jurisdiction and no basis on which to find

a person might question the court’s impartiality.

        On July 10, 2020, Plaintiff filed a motion for relief from judgment pursuant to Fed. R. Civ.

P. 60(b), as well a motion for recusal. The court concluded that Plaintiff had not moved for relief

under Rule 60(b) within a reasonable time, and that, even if the Rule 60(b) motion were timely filed,

Plaintiff had not demonstrated that she could prevail on the merits. The court again determined that

there was no basis on which to find a person might question the court’s impartiality. Accordingly,

the court issued an order denying Plaintiff’s motions on October 21, 2020.

        This case is again before the court on Plaintiff’s renewed motion for reconsideration and to

amend the complaint, for a temporary restraining order and preliminary injunction, and to add co-


                                                    2
Defendants, which motion was filed on December 2, 2020. In the alternative, Plaintiff requests the

court construe the proposed amended complaint attached to her motion as a new filing. Plaintiff

seeks to add as Defendants (1) Meredith Hunter, owner; Tammy Upton, manager; and Michael

Hunter, consultant for Defendant; (2) Governor Henry McMaster, whom she asserts ordered

Defendant to evict Plaintiff in 2017; (3) Susan E. Gillin, lead counsel for the United States

Department of Health and Human Services, Office of Inspector General, whom Plaintiff alleges

denied Plaintiff’s petition for reinstatement in 2017 following Plaintiff’s exclusion from the

Medicaid and Medicare programs as a provider of medical services; (4) the South Carolina

Department of Health and Human Services, an entity that also reviews petitions for reinstatement

following Medicaid exclusion; (5) Stephen P. Williams, Esquire, who represented Plaintiff in a

criminal action for computer crimes involving Medicaid billing in 2010 and allegedly coerced her

into pleading guilty; and (6) Jason T. Moss, Esquire and Jane Ruschky, Esquire, whom Plaintiff

alleges unsuccessfully represented her and violated professional bankruptcy legal practice standards

when they filed three bankruptcy petitions on Plaintiff’s behalf in 2009 and 2010.

        Fed. R. Civ. P. 59(e) requires that a motion to alter or amend a judgment must be filed no

later than 28 days after the entry of the judgment. Pursuant to Fed. R. Civ. P. 6(b)(2), the time to file

a Rule 59(e) motion cannot be extended. Plaintiff’s time to file a motion for reconsideration expired

September 20, 2017, 28 days after entry of the court’s order and opinion on August 23, 2017. The

court therefore will construe Plaintiff’s motion as brought pursuant to Fed. R. Civ. P. 60(b). The

court concludes, as it did in its order filed October 21, 2020, that Plaintiff’s current Rule 60(b)

motion was not filed within a reasonable time. Plaintiff’s current Rule 60(b) motion was filed over

three years after the court entered judgment dismissing the complaint.


                                                   3
        The court also is not inclined to grant Plaintiff’s motion to amend her complaint. Although

leave to amend should be liberally allowed, leave to amend should be denied when the amendment

would be prejudicial to the opposing party, there has been bad faith on the part of the moving party,

or the amendment would be futile. Edwards v. City of Greensboro, 178 F.3d 231, 242 (4th Cir.

1999). Most of the allegations of Plaintiff’s proposed amended complaint reiterate her claims set

forth in her second amended complaint filed August 4, 2017, ECF No. 16, and include verbatim

recitations of Plaintiff’s state court filings against a number of the proposed Defendants. Any new

allegations refer to events for which the statute of limitations has long expired. As it did previously,

the court concludes that Plaintiff cannot show, to a legal certainty, that she could recover the amount

claimed in damages. Therefore, the court lacks subject matter jurisdiction. To the extent Plaintiff

seeks to establish federal question jurisdiction by asserting Governor McMaster violated her civil

rights by ordering her eviction, a public official acting in his official capacity is not a “person”

amenable to suit under 42 U.S.C. § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

(1989). Further, the Eleventh Amendment bars a suit in federal court by a private party seeking to

impose monetary liability upon a state official. Quern v. Jordan, 440 U.S. 332, 337 (1979).

Plaintiff’s proposed amendment would be futile.

        For the same reasons, the court declines to order the proposed amended complaint be entered

as a new case filing.1 The court notes that Plaintiff filed a notice of appeal on December 2, 2020,

which was dismissed on March 18, 2021 for failure to prosecute. It appears Plaintiff may have

abandoned this action. In any event, Plaintiff’s motions for reconsideration, to amend, and for a



1
 The court’s ruling does not preclude Plaintiff from independently filing a new complaint, should
she decide to do so.

                                                   4
temporary restraining order and preliminary injunction (ECF No. 37) are denied, without prejudice.

Plaintiff’s motion to proceed in forma pauperis (ECF No. 41) is denied as moot.

       IT IS SO ORDERED.


                                             /s/ Margaret B. Seymour
                                             Senior United States District Judge

Columbia, South Carolina

July 1, 2021




                                                5
